Citation Nr: 9912609	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  94-46 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to an increased (compensable) evaluation for 
residuals of bilateral spontaneous pneumothorax.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
December 1972.  He served in Vietnam and his decorations 
include the Navy Unit Commendation Ribbon, the Republic of 
Vietnam Meritorious Unit Citation (Gallantry Cross Medal 
Color with Palm), and the Republic of Vietnam Meritorious 
Unit Citation (Civil Actions Medal, first class Color with 
Palm).  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an increased (compensable) 
evaluation was denied for residuals of spontaneous 
pneumothorax and the RO determined that new and material 
evidence had not been presented to reopen a claim for service 
connection for PTSD.  

By a statement received in February 1998, the veteran 
indicated that he was relocating to Florida, and he asked 
that his records be transferred to the St. Petersburg RO, 
which has jurisdiction over the claims which are currently on 
appeal.  

The record also indicates that on a VA Form 9 (substantive 
appeal), which was received at the RO in December 1994, the 
veteran requested a hearing before a member of the Board 
sitting at a local VA office.  Both the RO and the Board have 
attempted to contact the veteran in order to verify whether 
he still desires a travel board hearing; however, the record 
indicates that his whereabouts are currently unknown.  

In June 1998 and August 1998, correspondence from the RO to 
the veteran's latest address of record (in Florida) was 
returned as undeliverable.  A December 1998 report of contact 
indicates that the RO attempted to reach the veteran at his 
listed telephone number, which was no longer valid, and 
telephone information reported no additional numbers for the 
veteran.  In addition, it was noted that the West Palm Beach 
VA field office reported no new address for the veteran.  By 
letter dated February 1999, the Board attempted to contact 
the veteran at the latest address of record in order to 
clarify his hearing request; and this correspondence was also 
returned as undeliverable.  

Despite diligent efforts on the part of both the RO and the 
Board, the veteran cannot be located in order to schedule a 
travel board hearing.  As the veteran has failed to keep VA 
apprised of his current address, any attempted notification 
of a travel board hearing would be unsuccessful.  As a 
result, the Board has found that due process considerations 
have been satisfied to the extent possible, and thus, no 
further action is required with regard to a hearing.  


FINDINGS OF FACT

1.  There is no verified history of asthma attacks related to 
residuals of spontaneous pneumothorax.  In addition, as the 
notification of the scheduled VA respiratory examination was 
returned as undeliverable, the record does not include 
clinical findings of asthma at the time of examination; nor 
are reports of current pulmonary function tests of record.  

2.  Pursuant to a December 1988 rating action, the RO denied 
service connection for PTSD by finding that there was no new 
and material evidence of a life-threatening stressor and that 
the treatment records were not supportive of a diagnosis of 
PTSD.  Thereafter, the veteran did not initiate an appeal of 
the December 1988 rating action within one year of 
notification of the adverse decision.  

3.  The additional documentation submitted since the December 
1998 rating action, which includes service personnel records 
showing participation in combat operations in Vietnam as well 
as diagnoses of PTSD by a VA psychologist and a VA 
psychiatrist, is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for PTSD.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased (compensable) 
evaluation have not been met for residuals of spontaneous 
pneumothorax.  38 U.S.C.A. § 1154, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.655, 4.97, Diagnostic Codes 6602, 6843 
(1998).  

2.  The additional documentation submitted since the December 
1988 rating action constitutes new and material evidence 
which is sufficient to reopen the veteran's claim for service 
connection for PTSD, and the claim is reopened.  38 U.S.C.A. 
§§ 1154, 5107, 5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104(a), 3.156 (a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluation

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.


Medical History

Service medical records show that the veteran was treated for 
spontaneous pneumothorax in both his left and right lungs 
while he was serving on active duty.  

The report of an April 1976 VA examination shows a diagnosis 
of no residuals of previous spontaneous pneumothoraces found.  

The report of pulmonary function testing (PFT's), dated in 
August 1987, shows a provisional diagnosis of chronic 
obstructive pulmonary disease (COPD).  The examiner commented 
that the pulmonary function tests included forced spirometry 
with bronchodilator challenge and lung volumes.  It was noted 
that forced spirometry revealed a reduction in the forced 
vital capacity (FVC) to 48 % predicted, a forced expiratory 
volume (FEV-1) of 33 % predicted, and an FEV1/FVC ratio that 
was severely reduced at 45 % predicted.  There was no 
response to bronchodilator challenge, and lung volumes 
revealed an increase in the functional residual capacity 
(FRC) to133 % predicted and a greatly increased respiratory 
volume.  

The examiner provided an impression that the study showed 
evidence of a severe obstructive pulmonary defect, and there 
was also evidence of hyperinflation and air trapping which 
was consistent with an obstructive defect.  There was no 
response to bronchodilator challenge, although this should 
not preclude use of these agents in this situation and there 
were no previous PFT's for comparison.  

A July 1994 VA discharge summary shows that the veteran was 
hospitalized for treatment of substance dependence and 
depression.  The report shows no findings regarding residuals 
of spontaneous pneumothorax or any other respiratory 
condition.  

The report of a September 1994 chest x-ray shows findings of 
an ill-defined nodular density over the right lung apex in 
the PA projection, as well as an ill-defined density over the 
retrotracheal space above the level of the aortic arch on the 
lateral projection.  There was also an ill-defined density 
projected over the intersection of the right 5th and 8th ribs.  
A repeat PA and lateral examination was recommended.  The 
report also shows that the remainder of the lungs was clear, 
and there was no evidence of infiltrate or pleural effusion.  
The report of the follow-up x-ray, taken the next day, 
indicates that a nodular opacity was still seen at the 
extreme right apex abutting the pleura, and a pulmonary 
parenchymal nodule could not be excluded.  

The report of an October 1994 CT scan of the chest and upper 
abdomen shows findings of emphysematous changes in the 
apices.  It was noted that a few small scattered scars were 
present, and no definite parenchymal nodules were identified.  
The mediastinum was unremarkable as was the upper abdomen.  

The record includes a December 1994 statement from a licensed 
clinical social worker.  The statement indicates that the 
veteran was currently being treated at the Bedford VAMC for 
chronic obstructive pulmonary disease and positive purified 
protein derivative( PPD)/Mantoux with infection.  It was 
noted that during the past year he had been treated for 
pulmonary diagnoses and pneumonia times 2.  

In December 1994, the veteran was afforded a hearing before a 
hearing officer at the Boston RO.  He testified that since 
the time of service, he has had ongoing problems with his 
lungs, such as bronchitis.  He also reported that he has had 
3 episodes of pneumonia in the past year, and he had been 
diagnosed with the beginnings of emphysema.  The veteran 
further indicated that he was taking Iron H because he was 
positive for tuberculosis.  He also asserted that recent 
findings included scarring on the lungs, and it was explained 
to him that the scarring was from where they had cut into him 
on the lungs.  He indicated that he believed there was some 
kind of build up occurring on the lungs, although he was not 
really sure.  The veteran further testified that his lung had 
not collapsed since service, either partially or totally.  

In January 1995, the veteran was afforded a trachea and 
bronchi examination for compensation and pension purposes.  
The report shows that the veteran complained of having 
pneumonia three times that year, and he complained of 
shortness of breath for the past year, particularly when 
climbing stairs and when out of doors.  It was noted that he 
was presently hospitalized at the Bedford VA and he was told 
that he had a positive PPD and he had a CT scan because of a 
probable nodule.  He was presently on isoniazid.  On physical 
examination, the chest expanded equally and was clear 
throughout.  

In February 1995, the veteran was assessed with an upper 
respiratory infection, following his complaints of productive 
cough with mild headaches.  On examination, the lungs were 
clear to auscultation and percussion.  A past medical history 
of COPD was also noted.  

An April 1995 treatment note from Fallon Clinic, Inc., shows 
that the veteran presented for treatment with complaints of 
having a cold for the past 4 days with a tight cough and 
shortness of breath while laying down.  On examination of the 
lungs, diffuse expiratory wheezes were noted and air was 
moving well.  There were no rhonchi or rales.  A diagnosis of 
asthmatic bronchitis was given, and it was noted that he had 
good improvement with inhaler therapy.  Proventil inhaler and 
Amoxicillin was prescribed as treatment.  An x-ray taken at 
this time showed that the lung fields were clear, and an 
impression of no active disease was given.  

VA outpatient treatment reports show that in April 1995, the 
veteran sought treatment for wheezing and he indicated that 
he was concerned about pneumonia as he had it twice in the 
past year.  Examination was positive for cough productive of 
white sputum, ear congestion, and sinus congestion with clear 
nasal drainage.  It was also noted that a chest x-ray, taken 
4 days before, showed early pneumonia in the right lower 
lobe.  An assessment of right lower lobe pneumonia, 
improving, was given.  

The report of an April 1995 chest x-ray shows that the 
veteran had been seen at Fallon Clinic 4 days before with 
complaints of wheezing, and he was on Amoxicillin for early 
right lower lobe pneumonia.  It was also noted that he was 
positive for PPD.  The report shows that the lungs were 
normal on x-ray.  

A January 1997 VA treatment note shows that the veteran 
complained of continued productive cough, for which cough 
medicine was not much help.  It was noted that a chest x-ray 
showed no evidence of pneumonia, and an assessment of acute 
bronchitis was given.  

An October 1997 outpatient medical record shows that the 
veteran was just getting over bronchitis.  He stated that he 
felt a little tired.  It was noted that his last pulmonary 
function tests were conducted in June 1997.  On objective 
examination, the lungs were clear bilaterally.  

The record indicates that a VA respiratory examination, 
scheduled for September 30, 1998, was canceled due to 
undelivered notification.  


Analysis


Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

During the course of this appeal, the criteria applicable to 
respiratory disorders were amended effective as of October 7, 
1996.  See 61 Fed. Reg 46720-46731 (Sept. 5, 1996).  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  The RO has considered the 
veteran's claim under both the old criteria (See Supplemental 
Statement of the Case dated September 1994)and the new 
criteria (See Supplemental Statement of the Case dated 
November 1998).  

The service-connected residuals of spontaneous pneumothorax 
are currently rated as noncompensably (zero percent) 
disabling.  Under both the old rating criteria (Diagnostic 
Code 6814) and the new rating criteria (Diagnostic Code 
6843), spontaneous pneumothorax is evaluated as 100 percent 
disabling for six months, and residuals are thereafter rated 
as analogous to bronchial asthma under Diagnostic Code 6602.  
As there is no evidence that the veteran has suffered from 
spontaneous pneumothorax since the time of service, the 
appropriate matter for consideration is evaluation of any 
residuals thereof which are currently manifested, by analogy 
to Diagnostic Code 6602.  

Under the previous version of Diagnostic Code 6602, an 
evaluation of 10 percent disabling was warranted for 
bronchial asthma of mild severity, manifested by paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks.  In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.  The revised 
Diagnostic Code 6602 contemplates the assignment of a 10 
percent rating when the Forced Expiratory Volume in one 
second (FEV-1) is 71 to 80-percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; there is intermittent inhalation or 
oral bronchodilator therapy.  In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attacks must be of record.  

Having reviewed the record, the Board has concluded that the 
evidence does not support the assignment of a compensable 
rating for spontaneous pneumothorax under either the old or 
the new rating criteria.  Specifically, the current evidence 
of record is insufficient for making a determination as to 
whether a compensable evaluation is warranted.  

The veteran was scheduled for a VA examination for the 
purpose of evaluating the current nature and severity of his 
respiratory disorders.  However, as he failed to keep VA 
apprised of his address, notification of this examination was 
returned as undeliverable.  As such, VA was unable to 
evaluate the veteran in order to determine whether his recent 
treatment for respiratory disorders such as bronchitis, 
pneumonia, and an upper respiratory infection are related to 
the service-connected residuals of spontaneous pneumothorax, 
as opposed to various obstructive respiratory disorders, to 
include COPD and emphysema, which are nonservice-connected.  
Thus, there is no clinical evidence of asthma at the time of 
an examination; nor does the record demonstrate a verified 
history of asthmatic attacks which is required for rendering 
an evaluation under Diagnostic Code 6602.  In addition, there 
are no current pulmonary function studies which would provide 
the objective evidence which is necessary for evaluation of 
the veteran's claim under the recently revised rating 
criteria.  

The Court has held that development of a claim under the duty 
to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet.App. 190 (1991) (aff'd on reconsideration, 1 Vet.App. 460 
(1991); Olson v. Principi, 3 Vet.App. 480, 483 (1992).  The 
Court has also held that it is clearly the responsibility of 
the appellant to keep the VA informed as to his whereabouts, 
and it is not incumbent upon VA to "move heaven and earth" 
to locate him.  Hyson v. Brown, 5 Vet.App. 262 (1993).  In 
failing to keep VA informed of his current address, the 
veteran has precluded consideration of evidence which might 
have been relevant to his claim.  

Finally, the Board notes that 38 C.F.R. § 3.655(b) (1998) 
expressly provides that when a claimant fails to report for a 
scheduled VA examination in connection with a claim for 
increase, "the claim shall be denied."  While the RO did 
not notify the appellant of this regulatory provision, given 
the particular circumstances of this case where the 
appellant's failure to keep the VA apprised of his 
whereabouts has frustrated the effort to develop the claim, 
the Board finds that no further resources should be utilized 
to advise the appellant of this regulatory provision as an 
alternative basis for a disposition of this claim.  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the evidence weighs against a finding 
that an increased evaluation is warranted for residuals of 
spontaneous pneumothorax.  Accordingly, the veteran's claim 
is denied.  


New and Material Evidence


Prior RO Decisions and Background

The record indicates that service connection was initially 
denied for PTSD in December 1982.  At that time the Boston RO 
denied service connection for a nervous condition, claimed as 
PTSD.  At this time, the veteran was informed that the 
evidence did not establish service connection for a nervous 
condition.  Evidence available to the RO at the time of this 
initial decision included  VA and private hospitalization 
reports and records showing treatment for polydrug abuse and 
withdrawal and chronic alcoholism in 1982.  

Pursuant to a September 1986 rating action, the Providence, 
Rhode Island RO found that that the additional evidence 
submitted since December 1982 (including records which showed 
multiple treatment for drug and alcohol abuse) did not 
constitute new and material evidence to support service 
connection for PTSD.  Thus, the prior denial was confirmed.  

Evidence considered by the RO at the time of the September 
1986 rating decision included private and VA hospital reports 
showing treatment for chronic alcoholism and drug abuse from 
1981-1983.  In addition, a private hospitalization report, 
dated in 1983, shows that the veteran was admitted to Rutland 
Heights Hospital with a chief complaint of uncontrolled 
consumption of alcohol.  It was noted that he was a lineman 
in Vietnam and although he did not experience direct action, 
he was constantly exposed to warfare and he experienced some 
post-traumatic residuals following this experience.  
Additional VA discharge summaries show that the veteran was 
hospitalized between February 14, 1986 and March 1, 1986, and 
between March 24, 1986 and May 9, 1986, for treatment of 
alcohol dependency, continuous, as well as opiate dependency 
and cocaine abuse.  

Pursuant to a rating action of October 1986, the RO confirmed 
its September 1986 rating decision.  At this time, the RO 
considered an outpatient medical record showing that the 
veteran received psychological treatment for anxiety disorder 
by VA.  The report shows that mild symptoms of PTSD were 
evident.  The RO concluded that these findings did not 
support a diagnosis of PTSD, and the September 1986 rating 
decision was confirmed and continued.  

Pursuant to a December 1988 rating action, the Boston RO 
again denied service connection for PTSD.  In making its 
finding, the RO considered additional records from Rutland 
Heights Hospital.  These records show that the veteran was 
hospitalized between May 11, 1988, and September 30, 1988, 
for treatment of various symptoms which included anxiety, 
sleep disturbance, intrusive thoughts of war trauma, 
inability to maintain employment, and alcohol and opioid 
dependence.  On admission, it was noted that he had been 
diagnosed as having PTSD at the Providence VA Hospital, and 
he had been medically cleared for admission to the PTSD unit.  
The October 1988 discharge summary shows the following Axis I 
diagnoses:  PTSD, chronic, opioid dependence, severe; alcohol 
dependence, severe; and cocaine abuse.  

The December 1988 rating decision shows that the RO concluded 
that these additional records did not present any new and 
material evidence of a life-threatening stressor, nor did 
were they supportive of a diagnosis of PTSD.  Thus, the RO 
concluded that no change was warranted in the prior denial of 
service connection for PTSD.  

By letter dated December 16, 1988, the veteran was notified 
of the RO's decision that no change was warranted as to the 
prior denial of service connection for PTSD.  
Thereafter, he did not initiate an appeal within one year of 
notification of the adverse rating decision.  .


New and Material Evidence

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of an appellant's claim, a rating 
determination is final and is not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998), 38 C.F.R. § 20.1103 (1998).   However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).  

The U.S. Court of Appeals for Veterans' Claims (hereinafter 
"Court") has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

The Court has also summarized case law on claims to reopen 
previously and finally disallowed claims by holding that the 
RO or BVA (Board) must conduct a two-step analysis in such 
adjudication.  First, it must be determined whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  If it is, 
the RO or Board must then review the new evidence "in the 
context of" the old to determine whether the prior 
disposition of the claim should be altered.  See Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  

In its recent holding in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the U.S. Court of Appeals for the Federal Circuit 
("Federal Circuit") changed the law as it pertains to the 
submission of new and material evidence and offered guidance 
as to how the Court should review such determinations made by 
the Board.  First, the Federal Circuit overruled the Court's 
definition of materiality, as it applies in the context of a 
reopened claim, which was outlined in Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The Federal Circuit determined that 
the provisions of 38 C.F.R. § 3.156 (1998) constitute the 
appropriate standard for determining whether new and material 
evidence has been submitted.  

According to 38 C.F.R. § 3.156 (1998),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1998).

In sum, therefore, Hodge provides for a reopening standard on 
the basis of whether new evidence (1) bears directly or 
substantially on the specific matter under consideration, and 
(2) is so significant that it must be considered in order to 
fairly decide the merits of the claim. 

As the RO's December 1988 denial of a service connection 
claim for PTSD was not appealed, that decision became final.  
Therefore, the issue presently before the Board is whether 
new and material evidence has been submitted since the RO's 
December 1988 decision.

The relevant evidence received by VA since December 1988 
includes outpatient treatment records, the report of a VA 
PTSD examination, statements by the veteran on appeal, and 
service department records which had not been considered 
previously.  In addition, duplicate copies of hospitalization 
reports from Rutland Hospital (dated in 1988) were submitted; 
however, these reports do not constitute new evidence as they 
were of record and considered by the RO at the time of the 
December 1988 rating action.  

Additional VA treatment records include a discharge summary 
showing that the veteran was hospitalized between June 29, 
1994 and August 1, 1994, for treatment of mixed substance 
dependence, heroin, cocaine and alcohol; and depression, 
probably major, with bereavement and adjustment issues.  PTSD 
was a pertinent clinical diagnoses which was noted but not 
treated during this hospitalization.  

In addition, the record now includes a statement from a 
licensed clinical social worker at the Bedford VAMC, which is 
dated November 1994.  The social worker indicated that the 
veteran was currently being treated in the Homeless Veterans 
Domiciliary Program for mixed substance dependence; PTSD, 
Vietnam combat; and major depression.  It was noted that PTSD 
was being treated with both individual and group therapy, and 
his symptoms included re-experiencing traumatic events when 
passing a grave yard, on holidays, and Veterans Day.  
According to this report, the veteran witness daily shelling 
in Vietnam, ground to ground missiles, and was threatened 
daily with death or serious injury to himself or others.  

In a December 1994 statement, P. Weeoten indicated that she 
was a combat veterans group leader and addiction therapist, 
and the veteran had been a member of her combat veterans 
group since October 1994.  She stated that the veteran was 
hypervigilant, struggling in recovery, and was easily 
enraged.  In her opinion, the veteran had moderate to severe 
PTSD symptoms.  

In December 1994, the veteran was afforded a hearing before a 
hearing officer at the Boston RO.  He testified that his 
military occupational specialty was as a field wireman, and 
he would go out and clean phones or do job-related duties of 
that nature.  On his initial arrival in Vietnam, he reported 
experiencing a "condition red" in which his plane was 
coming in for a landing while under attack, and they only had 
a short time to get off the plane.  According to the veteran, 
he was a member of a support squadron for the F4's and the 
jets.  He stated that he worked in communications, operating 
the switchboard for connecting officers.  The veteran 
answered "not that I can recall" when asked if he saw 
anyone injured there, and he noted that he lost a lot because 
he was taking drugs.  He remembered the attacks, which 
usually occurred at night.  In addition, the veteran 
described PTSD symptoms which included recurrent nightmares 
and flashbacks.  

In a March 1995 statement, Reverend William Mark indicated 
that he was a PTSD coordinator at the Bedford VAMC, and that 
the veteran had attended his group for PTSD since September 
1994.  According to Reverend Mark, in the veteran's combat 
experiences included stressful work during night defensive 
operations, handling the communications switchboard during 
attacks, and exposure to frequent shelling, mortar, and "ASA 
fire" for which he experiences intrusive distressing 
recollections and persistent memories.  Reverend Mark also 
stated that the veteran had used heroin and alcohol in an 
effort to avoid those memories.  It was Reverend Marks' 
opinion that the veteran met the DSM IV criteria for PTSD, 
severe, acute, and chronic.  

The Chief of Psychology Service at the Bedford VAMC also 
submitted a statement dated March 1995.  This psychologist 
indicated that the veteran had been a patient at the VA 
hospital for at least the past five years.  The psychologist 
stated that he had reviewed the veteran's testing and had 
interviewed the veteran.  In the psychologists opinion, the 
veteran met the DSM IV criteria for combat-related PTSD, 
chronic, where symptoms persist.  It was noted that 
psychological assessment performed by several psychologists 
at different points in time over the past five years showed 
that he met the criteria for both Lifetime PTSD (beginning 
during service in the military in Vietnam) and current PTSD 
(at the present time).  Psychological assessment also 
suggested that other complications, including major 
depressive disorder, indicated that his condition was quite 
severe and required continuing treatment.  

In conjunction with the veteran's appeal, the RO obtained 
some of the veteran's service personnel records.  A combat 
history record shows that the veteran participated in combat 
operations against communist forces at Danang, Republic of 
Vietnam, from April 7, 1972 to June 24, 1972, with VFMA-115, 
a marine fighter attack squadron.  He also participated in 
combat support operations with Task Force Delta in Nam Phong, 
Thailand, from June 24, 1972 to October 29, 1972.  Additional 
service records show that while in Vietnam, the veteran's 
Marine Corps unit participated in support of the South 
Vietnamese in their defense against the invading North 
Vietnamese Army by providing CAS.  It was noted that the 
squadron continued with CAS and also provided interdiction 
against NVN when the South Vietnamese began their counter-
offense to regain lost territory in May.  In June, the 
squadron began flying combat sorties to Vietnam from the Nam 
Phong Royal Thai Air Base in Thailand.  

In January 1995, the veteran was afforded a PTSD examination 
by a VA psychiatrist.  The report shows the following 
diagnoses:  1.  PTSD, chronic, delayed, severe; 2.  major 
depression, recurrent; and 3. alcohol and heroin abuse in 
current remission, secondary to diagnosis #1.  

VA social work service records, dated in 1995 and 1996, show 
that the veteran was followed for treatment of alcohol and 
drug withdrawal, as well as symptoms associated with PTSD and 
depression.  

An August 1996 medical record shows that the veteran had 
requested detoxification from heroin, cocaine, and alcohol.  
On the initial treatment record, PTSD, provisional, was noted 
as an Axis I diagnosis in addition to polysubstance 
intoxication, polysubstance dependence, and social phobia 
with occasional panics.  

In 1997, the veteran was followed by VA for various medical 
problems as well as for problems associated with his 
attempted recovery from drug and alcohol dependence, to 
include depression, homelessness, and trouble with family 
relationships.  

On review of the evidence submitted since the December 1988 
rating action, the Board has concluded that this additional 
documentation constitutes evidence which is both new and 
material to the veteran's claim for service connection for 
PTSD.  Specifically, the additional documentation submitted 
since that time includes service personnel records showing 
that the veteran participated in combat operations while 
serving in Vietnam; in addition, the record now includes 
diagnoses of PTSD by the Chief of the Psychology Service at 
the Bedford VAMC, as well as a VA psychiatrist who examined 
the veteran for compensation and pension purposes in 1995.  
Furthermore, the record shows that the veteran has 
participated in group PTSD therapy on a regular basis, and he 
has also undergone individual therapy.  Thus, the record now 
includes evidence of combat stressors as well as 
documentation which supports a diagnosis of PTSD.  

As the veteran's claim was previously denied because of a 
lack of evidence showing a life-threatening stressor and a 
diagnosis of PTSD, the additional documentation submitted 
since December 1988 bears directly upon the specific matter 
under consideration.  In the Board's view, therefore, this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
Thus, the Board finds that this additional documentation 
constitutes evidence which is new and material to the 
veteran's claim for service connection for PTSD.  
Accordingly, the claim is reopened.  


ORDER

An increased (compensable) evaluation is denied for residuals 
of bilateral spontaneous pneumothorax.  

As new and material evidence has been presented, the claim 
for service connection for PTSD is reopened.  


REMAND

Having reopened the claim for service connection for PTSD, 
the Board has determined a remand is necessary in order to 
prevent prejudice to the veteran and his claim and to ensure 
compliance with due process considerations.  Specifically, 
the claim for service connection for PTSD must be returned to 
the RO for a de novo review of the veteran's claim on its 
merits.  In considering a similar factual scenario, the Court 
has held that: 

"...when, as here, the Board addresses 
in its decision a question that had not 
been addressed by the RO, it must 
consider whether the claimant has been 
given adequate notice of the need to 
submit such evidence and an opportunity 
to submit such evidence and argument and 
to address that question at a hearing, 
and if not, whether the claimant has been 
prejudiced thereby.  Bernard v. Brown, 4 
Vet.App. 384, 394 (1993).

On remand, therefore, the veteran will be afforded an 
opportunity to submit further evidence, testimony, and 
argument in support of his claim prior to a resolution of the 
claim on its merits.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992), Booth v. Brown, 8 Vet. App. 109 (1995).  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran at 
his latest address of record, in order to 
obtain information regarding the dates 
and location of any treatment he has 
received for PTSD since 1997, the date of 
the most recent outpatient records which 
have been associated with the claims 
folder.  Utilizing the information 
provided by the veteran, the RO should 
contact all named caregivers and 
facilities, to include both VA and 
private sources, in order to request 
copies of the veteran's treatment 
records, apart from those records which 
have already been associated with the 
claims folder.  All documentation 
associated with this request for 
information should be included in the 
claims folder.  

2.  Upon completion of the foregoing, the 
RO should review the veteran's record in 
order to determine whether the required 
evidentiary development has been 
completed, to include additional VA 
examinations or stressor verification, if 
such are needed.  If not, the RO should 
ensure that the evidentiary development 
is completed to the extent possible.  

3.  Thereafter, the RO should conduct a 
de novo review of the claim for service 
connection for PTSD, based on all the 
evidence which is now of record, in order 
to determine whether a favorable outcome 
is now warranted.  If the decision 
remains adverse, the RO should provide 
the veteran and his representative with 
an appropriate supplemental statement of 
the case, along with a reasonable amount 
of time within which to respond thereto.  
The case should thereafter be returned to 
the Board for further review, as 
appropriate. 

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

